Citation Nr: 0420982	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  01-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than September 
27, 1999, for the award of a 10 percent evaluation for right 
knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from August 1954 to August 
1959 and from October 1959 to May 1966.

This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In this decision, the RO awarded a 10 
percent evaluation for the veteran's service-connected right 
knee chondromalacia.  This award was made effective from 
September 27, 1999.  The veteran appealed both the evaluation 
and its effective date.

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2003 for further development of the medical 
evidence.  It has now returned for appellate consideration.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue on appeal has been obtained.

2.  By decision of March 1996, the RO denied entitlement to a 
compensable evaluation for the veteran's right knee 
disability.

3.  VA outpatient examination in September 1998 reported that 
the veteran was suffering with a severe flare-up of joint 
pain.

4.  The veteran filed his claim for entitlement to an 
increased evaluation for the right knee disability on 
September 27, 1999. 

5.  The veteran's right knee chondromalacia is characterized 
by pain, lack of endurance, trace edema, slight effusion, and 
degenerative changes resulting in slight limitation of motion 
and overall mild effect on functional ability.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.71, 4.71a, Code 5024 (2003).  See also VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.

2.  A 10 percent evaluation is warranted for chondromalacia 
of the right knee, effective from September 28, 1998.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in March and August 2003.  By means of these letters, 
the veteran was told of the requirements to establish 
entitlement to increased evaluations for his right knee 
disability and an earlier effective date for this 
disability's 10 percent evaluation.  He was also advised of 
his and VA's respective duties and asked to submit 
information and/or evidence in his possession pertaining to 
the claim to the RO.  The content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As the identified pertinent evidence regarding the veteran's 
right knee disability has been received, there is no 
indication that disposition of this claim would have been 
different had the veteran received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
examinations in May 2000 and July 2001.  These examinations 
provided detailed medical histories, findings on examination, 
and appropriate diagnosis/etiology opinions.  The July 2001 
examiner appears to have reviewed the medical evidence in the 
claims file and provided the appropriate opinion on the 
increased levels of dysfunction associated with the right 
knee disability during periods of symptomatic flare-up.  See 
38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made requests in letters of 
December 1999 and August 2003 for the veteran to identify 
evidence pertinent to his claims.  The only medical treatment 
in recent years identified by the veteran was at his local VA 
medical center.  These records were obtained and associated 
with the claims file.  In August 2003, the veteran informed 
VA that he had no additional evidence to submit regarding his 
claims.  Thus, the Board concludes that all pertinent 
evidence regarding the claims on appeal have been obtained 
and incorporated into the claims file.

According to the United States Court of Appeals for Veterans 
Claims (Court) decision in Stegall v. West, 11 Vet. App.  
268, 271 (1998), a remand by the Board imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Board remand of July 2003 instructed VA to 
inform the veteran of its duty to assist him in the 
development of his claims, request and obtain his medical 
records in the possession of the Social Security 
Administration (SSA), and readjudicate the claims on appeal.  
The RO informed the veteran of its duty to assist by letter 
issued in August 2003.  The veteran's SSA records were 
obtained and associated with the claims file in August 2003.  
The RO readjudicated the claims on appeal and issued the 
veteran a Supplemental Statement of the Case (SSOC) in March 
2004.  Based on these actions, the Board finds that the RO 
has fully complied with its remand instructions of July 2003 
and no further development is warranted in this case.


Factual Background

In March 1996, the RO notified the veteran that it had denied 
a claim for an increased evaluation of his service-connected 
right knee chondromalacia.  The noncompensable evaluation of 
this disorder was confirmed and continued.  

On September 27, 1999, the RO received the veteran's claim 
for an increased evaluation for his right knee disability.  

He was afforded a VA orthopedic examination in May 2000.  He 
complained of right knee pain and swelling.  He noted that 
these symptoms increased during changes in the weather.  The 
veteran claimed that these problems prevented him from 
squatting, kneeling, twisting, or walking on uneven ground.  
On occasion, the right knee would force the veteran to use a 
cane.  He denied any dislocation in the right knee and, based 
on the examiner's evaluation, did not report any symptoms of 
inflammatory arthritis.  On examination, the right knee bone 
and muscle contours were normal.  There was a significant 
amount of crepitus during range of motion testing, 
particularly from 30 to 60 degrees of flexion.  There was no 
tenderness about the joint.  Lachman's test was negative and 
the ligaments were stable with no evidence of ligament 
pathology.  His neurovascular status was intact.  With the 
knee flexed at 90 degrees, palpation of the femoral condyle 
over the articular surface demonstrated roughness, and the 
veteran complained of pain when this palpation was performed.  
A right knee X-ray was found to be normal except for some 
very minimal sclerosis on the medial compartment of his 
proximal tibia that was suggestive of some degenerative 
changes, but was also consistent with progression of 
chondromalacia.  Calcifications noted in the right knee were 
determined to have nothing to do with the service-connected 
chondromalacia.  The diagnoses included chondromalacia of the 
medial femoral condyle in the right knee.  The examiner 
further commented that the right knee showed progression of 
the chondromalacia with joint space narrowing.

VA outpatient records from the 1990s noted treatment for a 
number of disabilities to include degenerative joint disease.  
An outpatient record of August 1998 noted lower extremity 
swelling, but the examiner tentatively attributed this 
symptomatology to peripheral vascular disease or other 
cardiovascular disorder.  An outpatient record dated in 
September 1998 noted the veteran's complaint of severe pain 
in his joints secondary to a flare up of degenerative joint 
disease.  He indicated that his use of over-the-counter pain 
medication only caused a minimal improvement.  The 
assessments included degenerative joint disease with flare-
ups during changes in weather.  The examiner indicated that 
the veteran's medication would be increased to help alleviate 
these symptoms.  In October 1998, the veteran complained of 
increased joint pain and swelling in his legs.  Examination 
of his lower extremities was reported to be negative.  The 
assessment was "stable medical problems."  In April 1999, 
the veteran indicated that he continued to have occasional 
problems with his legs.  Examination of the lower extremities 
was negative.  The assessment was that the veteran was 
"doing well."  An outpatient record of November 1999 noted 
the veteran's comment that his lower extremity leg swelling 
was stable.  On examination, there was trace tibial edema 
present.  The assessment was mild lower extremity edema 
consistent with congestive heart failure due to cor 
pulmonale.  An outpatient examination in April 2000 found no 
joint pain or swelling present in the lower extremities.  In 
August 2000, the veteran complained of left knee problems and 
abnormalities were noted on examination regarding this joint.  
The assessment was arthritis.  

The veteran was given a right lower extremity magnetic 
resonance image (MRI) in October 2000.  This report noted a 
small joint effusion in the right knee with degenerative 
changes in the patellofemoral joint, thinning of the hyaline 
cartilage, and small dorsal patellar cystic changes.  These 
were found to be consistent with mild chondromalacia.  The 
ligaments and tendons of the right knee were found to be 
within normal limits.  The right menisci had diffuse 
degenerative intrasubstance changes, tears of the anterior 
and posterior medial meniscal horns, and the anterior lateral 
meniscal horn.

The veteran was given a VA orthopedic examination in July 
2001.  The veteran's reported right knee complaints included 
pain, weakness, stiffness, recurrent subluxation, swelling, 
inflammation, instability, locking, fatigue, lack of 
endurance, and dislocation of the joint.  He indicated that 
these symptoms were constant and made no complaints of 
periodic flare-ups.  The veteran claimed that over-the-
counter medication would not alleviate these symptoms.  On 
examination, his extremities, musculoskeletal system, 
posture, and gait were reported to be normal.  The examiner 
commented that there was no evidence of any limitation with 
standing or walking.  Specifically regarding the right knee, 
the examiner indicated that its appearance was within normal 
limits.  There was no evidence of any heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  Drawer and McMurray tests in the right knee 
were normal.  Range of motion testing revealed flexion from 0 
to 140 degrees (with normal range of motion indicated to be 
from 0 to 140 degrees).  However, the examiner indicated that 
this range of motion would be expected to be slightly limited 
by pain and lack of endurance.  The examiner commented that 
there was no evidence of fatigue, weakness, or 
incoordination.  Right knee X-ray found degenerative changes 
within the right knee joint with minimal osteoarthropathy.  
The diagnoses included right knee chondromalacia and 
degenerative changes in the right knee associated with 
minimal osteoarthropathy.  The examiner commented that the 
veteran's right knee disability only had a mild effect on his 
usual occupation and daily activities.  No cardiovascular 
disease was found on examination or chest X-ray.

The VA obtained the veteran's complete SSA records in August 
2003.  All medical evidence in this file predated March 1995.


Increased Evaluation for Right Knee Chondromalacia

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  
Estaban v. Brown, 6 Vet. App. 259 (1994).  

The veteran has claimed that his right knee disability 
warrants an increased evaluation due to the functional 
impairment associated with this joint.  He has alleged that 
his right knee disability has resulted in pain, weakness, 
stiffness, swelling, instability, locking, fatigue, and lack 
of endurance.  

The veteran's right knee disability is currently rated 10 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(tenosynovitis).  According to the criteria under this 
diagnostic code, the affected part is to be evaluated for 
limitation of motion under the appropriate orthopedic 
diagnostic criteria.   Based upon the principle set forth in 
Estaban, the VA General Counsel held that a knee disability 
may receive separate ratings under diagnostic codes 
evaluating instability (Code 5257, 5262, and 5263) and those 
evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 
5261).  See VAOPGCPREC 23-97.  

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes); see also 
VAOPGCPREC 9-98.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  The examiner of May 2000 failed to provide complete 
findings for his range of motion studies.  He did note that 
crepitus was present during right knee motion.  Complete 
findings were reported on examination in July 2001.  Range of 
motion at that time was from 0 to 140 degrees, which is 
considered normal under the provisions of 38 C.F.R. § 4.71.  
There is no medical examination report of record in recent 
years that has indicated any limitation of motion existed.  
That is, the examination findings did not indicate any 
functional impairment on objective testing.  

The veteran has given inconsistent histories on whether his 
right knee symptoms undergo periodic flare-ups.  At times, he 
indicated flare-ups happened during changes in weather, while 
on other examinations he insisted that his symptoms were 
constant in nature.

Based on examination and review of the medical history, the 
examiner of July 2001 opined that the veteran would suffer 
with periods of symptomatic flare-up that would result in 
slight loss of knee motion due to pain and lack of endurance.  
This was found to have only a mild overall effect on the 
veteran's activities.  Applying the principles of 38 C.F.R. 
§ 4.40, 4.45, and 4.59, and considering July 2001 medical 
opinion, the Board finds that the veteran's right knee 
disability has resulted in no more than slight limitation of 
function.  The lack of additional loss of function due to 
flare-ups of symptomatology is supported by the objective 
examinations that have consistently found normal findings 
regarding the right knee.  

Based on this analysis, the Board finds that even with the 
resolution of any reasonable doubt regarding loss of 
function/motion in the right knee in the veteran's favor, 
limitation of motion in the right knee only warrants a 10 
percent evaluation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.2.  The objective evidence of record reveals range of 
motion in the right knee substantially better than that 
warranting a higher evaluation under either Code 5260 
(requiring limitation of flexion to 30 degrees) or Code 5261 
(requiring limitation of extension to 15 degrees) for 
limitation of extension.  

In recent years, there has been no objective evidence of a 
dislocated or removed semilunar cartilage or evidence of 
locking.  However, there is objective evidence of effusion 
and swelling associated with the right knee.  These symptoms 
have not been associated with any objective findings of 
dislocation of the right knee joint.  In fact, the findings 
for edema/swelling were noted to be "trace" in November 
1999 and only slight effusion was reported on MRI in October 
2000.  Based on this objective evidence, a 20 percent 
evaluation under Codes 5258 is not warranted.  As noted by 
the examiner of July 2001, the primary symptomatology 
associated with the right knee is pain and lack of endurance.  
There is no objective evidence of dislocation of the joint 
and the noted swelling and effusion appear to be minimal.  
(In fact, some of the outpatient examiners attributed the 
edema/swelling to cardiovascular disease, which was not 
confirmed on examination in July 2001.)  This level of 
symptomatology would not warrant a higher 20 percent 
evaluation under Code 5258.  As the highest evaluation 
allowed under Code 5259 is 10 percent, these criteria are not 
for consideration.  

Finally, the medical (to include radiological studies) has 
not found ankylosis or fixation of the right knee joint.  
Therefore, consideration of the criteria under Code 5256 
would not be appropriate.  Thus, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
limitation of motion in the right knee.

Turning to instability associated with the right knee 
disorder, under Code 5257 a 10 percent evaluation is awarded 
for a slight degree of recurrent subluxation or lateral 
instability.  A moderate degree of instability is to be rated 
as 20 percent disabling, while severe instability is 
evaluated as 30 percent disabling.  The medical evidence 
since the mid-1990s has consistently found no instability in 
the right knee joint.  This was confirmed by MRI of October 
2000 that found the ligaments and tendons to be within normal 
limits.  Therefore, an evaluation under Code 5257 is not 
authorized.  

Furthermore, there is no radiological evidence of a malunion 
or nonunion of the tibia and fibula in the right leg or any 
objective testing or opinion that has noted a moderate level 
of disability in the right knee.  As previously noted, the 
July 2001 examiner found that the right knee disability 
caused only mild interference with the veteran's daily 
activities.  Therefore, an evaluation under Code 5262 cannot 
be established.  The veteran has not received a diagnosis or 
assessment for genu recurvatum in regards to his knee 
complaints and, thus, the criteria under Code 5263 is also 
not for application.  

According to Code 5010, joints affected by degenerative 
changes are to be evaluated under the diagnostic criteria 
evaluating limitation of motion in the affected joint.  In 
the absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
is to be evaluated as 20 percent disabling Code 5010.  As the 
current degenerative changes only affect one major joint that 
is service-connected, a 20 percent evaluation under Code 5010 
would be inappropriate.

Therefore, the Board finds that the preponderance of the 
medical evidence is against an evaluation of more than 10 
percent disabling for the slight limitation of motion found 
as a result of right knee chondromalacia.  The award of a 
higher evaluation for this disorder is not established.


Earlier Effective Date for 10 Percent Evaluation of Right 
Knee Chondromalacia

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Except as otherwise provided, 
the effective date of an evaluation of compensation based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2); see 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).

A review of the outpatient records starting in September 1998 
indicates the existence of severe pain in the right knee 
joint during periods of symptomatic flare-ups.  This type of 
symptomatology is consistent with the examiner's opinion of 
July 2001 for additional loss of motion due to pain and lack 
of endurance.  Thus, the Board can factually ascertain based 
on the outpatient treatment reports beginning in September 
1998 that the veteran's current level of disability existed 
from that time.  Under the provisions of 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400, an earlier effective date to September 
27, 1998, is warranted in the current case for the 10 percent 
evaluation of right knee chondromalacia.  

The veteran has contended that he should be given an earlier 
effective date to 1993 when he first began to seek higher 
evaluations for his right knee disability.  However, these 
claims received a final denial in March 1996.  The veteran 
was informed of this decision and his appellate rights.  He 
failed to timely appeal.  The veteran has never alleged that 
he did not receive this notification.  The record is clear 
that the veteran's first subsequent correspondence to VA 
requesting an increased evaluation was received on September 
27, 1999.  The applicable law and regulations prohibit the 
award of an effective date for an increased evaluation any 
earlier than one year prior to receipt of the claim in 
September 1999.  See Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994).

Therefore, an earlier effective date of September 27, 1998, 
is warranted for a compensable 10 percent evaluation of the 
veteran's right knee chondromalacia.  However, an effective 
earlier than September 1998 is prohibited as the veteran's 
claim was not received until September 27, 1999.  

Conclusion

Based on the above analysis, the Board finds that the 
preponderance of the medical evidence is against the award of 
an evaluation in excess of 10 percent disabling for the 
veteran's right knee chondromalacia.  The medical evidence 
does support an earlier effective date of September 27, 1998, 
for the award of the 10 percent rating for the right knee 
disability.  While the veteran is competent to report his 
symptoms, the medical findings and applicable laws and 
regulations do not support a higher evaluation or an earlier 
effective date.  The Board finds that the medical reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
(at an earlier onset) associated with his right knee 
disability, his lay evidence is not credible.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against a higher evaluation and any claim 
for earlier effective dates than those awarded in this 
decision and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia is denied. 

An effective date of September 27, 1998, is granted for the 
10 percent evaluation of right knee chondromalacia, subject 
to the laws and regulations governing the award of monetary 
benefits.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



